NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50378

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00048-MWF-2
 v.

ELVIS HENRY IDADA,                              MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted March 3, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Elvis Idada pled guilty to one count of wire fraud in violation of 18 U.S.C.

§ 1343. On appeal, he argues that: (1) the district court’s amended judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
imposing restitution was untimely, and (2) his guilty plea was not knowing and

voluntary. We have jurisdiction under 28 U.S.C. § 1291. We dismiss in part and

affirm in part.

      1.     Idada filed a notice of appeal from the initial judgment of conviction,

which deferred the determination of the amount of restitution. He failed, however,

to appeal from the amended judgment imposing restitution. The relevant facts here

are identical to those of Manrique v. United States, 137 S. Ct. 1266 (2017). Manrique

“filed only one notice of appeal, which preceded by many months the sentence and

judgment imposing restitution.” Id. at 1271. Thus, “[h]is notice of appeal could not

have been ‘for review’ of the restitution order, § 3742(a), and it was not filed within

the timeframe allowed by Rule 4. He thus failed to properly appeal . . . the amended

judgment imposing restitution.” Id. The Supreme Court held that, under these

circumstances, we have a “mandatory” duty to dismiss the appeal challenging the

restitution order. Id. at 1272; see also Nutraceutical Corp. v. Lambert, 139 S. Ct.

710, 714 (2019).

      2.     Idada argues that his guilty plea was not knowing and voluntary,

because the terms of a protective order prevented him from adequately reviewing

and analyzing discovery material in his jail cell, and his defense team could not

properly investigate and prepare the case. But the parties stipulated to the protective

order, and Idada personally signed the stipulation. Idada also never objected to the


                                          2
order below, or even asked to have the stipulation modified when the effects of the

restrictions presumably became apparent to him. A defendant who is aware of any

alleged prosecutorial misconduct at the time he makes a plea is “equipped . . . to

voluntarily choose between accepting a plea and continuing to defend against the

charges levied against him.” United States v. Seng Chen Yong, 926 F.3d 582, 595

(9th Cir. 2019) (internal quotation marks omitted). Because Idada was aware of the

effect of the protective order at the time he pled guilty, any defects in the order could

not have “tainted his guilty plea or otherwise improperly induced it.” Id.

      DISMISSED in part and AFFIRMED in part.




                                           3